Order unanimously affirmed. Memorandum: Respondent appeals from an order of Family Court finding that he had committed acts which, if committed by an adult, would have constituted burglary in the third degree and grand larceny in the second degree, by stealing bicycles from a bicycle shop. Respondent argues that the court erred at the suppression hearing under Family Court Act § 330.2 (1) in finding by a preponderance of the evidence that his statement was voluntary. We agree that the court applied an incorrect standard and that the presentment agency was required to prove beyond a reasonable doubt that respondent’s statement was voluntary (People v Rosa, 65 NY2d 380, 386). However, we make our own findings from the record of the suppression hearing, pursuant to CPL 470.15 (1), that respondent’s statement was voluntary beyond a reasonable doubt and that questioning stopped as soon as his mother said that she wanted him to have an attorney. Respondent’s contention that the testimony of accomplices was not sufficiently corroborated is without merit; his admission that he participated in the theft, as testified to by Officer Wilcox, is sufficient corroboration (see, People v Burgin, 40 NY2d 953, 954; People v Rushlow, 94 AD2d 933). We have examined respondent’s remaining arguments and find them to be without merit. (Appeal from order of Herkimer County Family Court, LaRaia, J. — juvenile delinquency.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.